UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 9, 2011 Date of Report (Date of earliest event reported) NYSE Euronext (Exact name of registrant as specified in its charter) Delaware 001-33392 20-5110848 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11 Wall Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 656-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) W/1739223v3 ITEM 8.01 OTHER EVENTS On February 9, 2011, NYSE Euronext issued a press release confirming that it is engaged in advanced discussions with Deutsche Börse AG regarding a potential business combination, but noting that there cannot be any assurance that an agreement will be reached or, if an agreement is reached, that a transaction will be completed. Any transaction would be subject to the approval of the two companies’ boards, regulatory and shareholder approvals, as well as other customary conditions. A copy of the press release is attached as Exhibit 99.1 to this report and incorporated herein by reference. ITEM 9.01 FINANCIAL
